DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive.  Applicant argues that Gantert does not disclose a device which is variable in the width-wise curvature direction and expandable in the lengthwise direction.  The arguments is not persuasive because the tolerances and clearances between the parts of Gantert that allow it to be rolled up as in figure 4 and flex under the weight of a vehicle (figure 2) also would allow some lengthwise expansion and widthwise variation.  The applicant does not claim the degree/amount/distance which the device must be expandable/variable.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 10, 12-15, is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Gantert (US 3,858,803).
Regarding claims 10 and 14, Gantert (hereafter “D1”) discloses a support surface assembly (figure 1) forming a reconfigurable support surface upon which to support items in a vertical direction from underneath (col. 1, lines 3-6; figure 2), the support surface assembly comprising: a plurality of panels (strips 11) having longitudinal and depth dimensions that define faces oriented to extend in the vertical direction, the faces being intermittently bonded (at interlocks 17, at rod 14 and opening 15 connections – col. 2, lines 14-18) to each other so that the panels assume a sinusoidal pattern (figure 1), the panels being flexible so that portions of the panels in between bonded areas can flex (disclosed to be made from metal or plastic and flexible – col. 2, lines 1-15) to render the support surface assembly expandable in a lengthwise direction perpendicular (to at least a degree at which the panels flex and clearances exist in the connections) to the vertical direction of the plurality of flexible panels without substantial contraction in the support surface assembly in a width-wise direction transverse to the lengthwise direction (figures 2, 4) and without a change in the vertical direction orientation of the faces and variable in size, shape, and width-wise curvature of the support surface assembly (width-wise curvature can vary to at least the degree the panels and parts flex and the tolerances/clearances between components inherently allow); wherein the vertical direction orientation of the faces does not change with a reconfiguration of the support surface assembly, and each one of the plurality of flexible panels comprises flexible and resilient strips (thin metal/plastic strips 11).
Regarding claim 12 and 15, D2 as modified discloses the claimed device and the product by process limitation of claims 12/15 only recites a process of making step which is not required in an apparatus claim provided the product is taught.
Regarding claim 13, D1 discloses wherein the support surface assembly comprises a plurality of interconnected flexible members (11) such that distances between adjacent flexible members at locations between bonded areas can be maintained below distances suitable for ensuring that the support surface assembly does not contract to a substantial extent transverse to an expansion direction of the support surface assembly when the support surface assembly is expanded (figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crnjanski (US 5,572,924) in view of Kaliveh et al. (US 7,587,973) and Gantert (US 3,858,803).
Regarding claims 1 and 20, Crnjanski (hereafter “D2”) discloses a reconfigurable shelving unit (roasting rack – figure 1 – col. 3, lines 12-18), comprising: a support frame assembly (figure 4) comprising a plurality of support frames (11, 13) that are configured for re-arranging relative to one another between different configurations so as to change a footprint of the support frame assembly by at least changing a curvature of the support frame assembly (figures 1, 4).  D2 does not disclose a support surface assembly supported by the frame assembly. 
Kaliveh et al. (hereafter “D3”) is cited for teaching that it is known to provide an additional support surface (12) in/on a roasting rack frame (14) (figures 1-2). 
D1 discloses the particulars of the support surface as discussed per claims 10, 12-15 above.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide an expandable panel support surface (as taught by D1) sized to be used atop the reconfigurable rack of D2 (as suggested by D3 teachings) and expand and contract along with the adjustment of rack of D2 (with possible adjusting of tolerances of D1 if needed for greater adjustability), for providing a removable expandable roasting rack top or support surface having less space for items to fall through.
Regarding claim 2, D2 as modified discloses wherein the plurality of interconnected flexible panels (from D1) comprises a plurality of vertically-oriented interconnected flexible panels (figure 1 – D1).
Regarding claim 3, D2 as modified discloses wherein the support surface assembly (added from D1) is expandable in a lengthwise direction without substantial contraction in the support surface assembly in a width-wise direction (see figures 1, 2 – D1).
Regarding claim 4, D1 does not disclose the bonding interval. It would have been obvious to one of ordinary skill in the art at the time of filing to select an interval size suitable for an intended use to provide coverage and selection of 1.5 inches would have been within the level of ordinary skill for use with the rack of D1 and D1 already teaches undulations (12, 12a) to be about 1.5 to 2 inches long – col. 4, lines 8-10).
Regarding claim 5, D1 discloses wherein the support surface assembly comprises a plurality of interconnected flexible members (11) such that distances between adjacent flexible members at locations between bonded areas can be maintained below distances for ensuring that the support surface assembly does not contract to a substantial extent transverse to an expansion direction of the support surface assembly when the support surface assembly is expanded (figures 1).
Regarding claim 6, D2 as modified discloses wherein the flexible and resilient strips comprise at least on of polycarbonate strips, acrylic strips, or acrylic abrasion resistant strips (D1 teaches plastic strips).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gantert (US 3,858,803).
Regarding claim 11, D1 does not disclose the bonding interval. It would have been obvious to one of ordinary skill in the art at the time of filing to select an interval size suitable for an intended use to provide coverage and selection of 1.5 inches would have been within the level of ordinary skill for use with the rack of D1 and D1 already teaches undulations (12, 12a) to be about 1.5 to 2 inches long – col. 4, lines 8-10).
Allowable Subject Matter
Claims 7-9, 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK D HAWN/Primary Examiner, Art Unit 3631